DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on July 16, 2019, which is continuation of prior application number 16/035488 filed 07/13/2018 and is a continuation of application 15/265900 filed 09/15/2016. Claims 21-40 are presented for examination. Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 24-26, 28, 29, 31-33, 35, 36, and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3-5, 7, 8, 9-11, 13, 14, and 15-17 of U.S. Patent No. 10,394,715. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 3-5, 7, 8, 9-11, 13, 14, and 15-17 contain every element of claims 21, 22, 24-26, 28, 29, .

Present application
Patent 10,031,853
Claims 21, 28, and 35
Claims 1, 7, and 13
Claims 22, 29, and 36
Claim 2, 8, and 14
Claims 24, 31, and 38
Claims 3, 9, and 15
Claims 25, 32, and 39
Claims 4, 10, and 16
Claims 26, 33, and 40
Claims 5, 11, and 17


Claims 21; 22; 28; 29; 35; and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4; 5; 9 and 12; 13; 16 and 18; and 19 of U.S. Patent No. 10,031,853. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 4; 5; 9 and 12; 13; 16 and 18; and 19 contain every element of claims 21; 22; 28; 29; 35; and 36 of the instant application and as such anticipates claims 1 and 4; 5; 9 and 12; 13; 16 and 18; and 19.
Present application
Patent 10,031,853
Claims 21, 28, and 35
Claims 1 and 4, 9 and 12, and 16 and 18
Claims 22, 29, and 36
Claim 5, 13, and 19


“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of 

All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25, 28, 32, 35, and 39 are rejected under 35 U.S.C. 102(a) as being anticipated by Traversat et al. (US Patent 6,760,815).
As per claims 21, 28, and 35, Traversat et al. disclose a system, comprising:
See Fig. 1D, client device 100 comprises at least a processor.  See col. 41, lines 23-28, processor to initiate executable instructions) comprising: 
providing in a data node (See Fig. 1d, client device 100) a pinned memory space for caching data (See col. 31, lines 50-53, wherein the in-memory heap space 108 provides storage space for pinning cache lines), the data that is cached in the pinned memory space being prevented from being swapped out (See col. 31, lines 50-53, wherein the cache lines cannot be evicted); 
assigning a virtual address to the data (See col. 29, lines 30-36 and Fig. 7, wherein virtual address is assigned to the cache line according to the address translation from the virtual persistent heap address space to the in-memory heap using the cache table entry), the virtual address being mapped to a memory address of the data in the pinned memory space for accessing the data by an application (See col. 8, lines 66-67 and Fig. 7, wherein application to access the cache line in in-memory heap 108 using the virtual heap address); 
receiving a first command from the application for caching the data (See col. 28, lines 39-61, wherein when an application is executed to cause a cache line to be loaded, there has to have at least one command corresponding to such execution in order to access the data), the first command indicating an attribute associated with the caching of the data (See Fig. 7, wherein the cache table 122 contains attributes which are to be indicated by the application process when accessing); and 
responsive to receiving the first command from the application for caching the data (See col. 28, lines 39-61 and Fig. 7, wherein cache line in the persistent store to be See col. 19, lines 50-52, wherein the page table 122 may be reinitialized whenever a new application is restarted including caching the attributes in the entries of table 122 associated with the new application command.

As per claims 25, 32, and 39, Traversat et al. disclose the method of claim 21, further comprising:
determining whether the data is currently stored on a common memory space of the data node; wherein the caching the data further comprises copying the data from the common memory space to the pinned memory space responsive to determining that the data is currently stored on the common memory space of the data node.  See col. 35, lines 7-11, wherein when the application requests for data and it’s in the virtual heap area, the data is copied from the heap area to the in-memory heap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat et al. and in view of Goddard et al. (US Pub. 2015/0106545). 
As per claims 24, 31, and 38, Traversat et al. disclose the method of claim 21, further comprising:
receiving a second command from the application for ceasing the caching the data; and responsive to receiving the second command from the application for ceasing the caching the data, removing the data from the pinned memory space. See col. 35, lines 1-5, wherein the cache data can be flushed by the application.
Traversat et al. do not explicitly removing the virtual address of the data.
Godard et al. disclose removing the virtual address of the data. See paragraph 0089, wherein when the cache line is evicted, the virtual address of the evicted cache line also accompanies with the evicted cache line.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the invention of Traversat et al. to also remove the virtual address of the data responsive to the dirty attribute taught by Godard et al.  The motivation of doing is to free up storage space in the translation table as well as preventing incoherent translation from occupying the translation table.

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat et al. and in view of Capps, JR. et al. (US Pub. 2009/0138683).
As per claims 26, 33,and 40, Traversat et al. do not particularly disclose the method of claim 21, further comprising:

Capps, JR. et al. disclose assigning a first priority to a first instruction; and determining whether the first priority assigned to the first instruction is higher than a second priority assigned to a second instruction; wherein first instruction thread to be performed before performing a request from another instruction thread when the first instruction thread has a higher priority.  See paragraph 0050, lines 27-37.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Traversat et al. to include the teaching of Capps, JR. et al. in order to arrive at the current invention. The motivation of doing so is to prioritize the access requests in order to prevent access collision or conflict.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Traversat et al. and in view of Pasupulet et al. (US Pub. 2008/0065644).

As per claims 27 and 34, Traversat et al. do not particularly disclose the method of claim 21, wherein, in a distributed file cluster, the pinned memory space is coupled to:
a data pool including one or more network shared disks; or a cache pool including one or more virtual network shared disks.
See paragraph 0076); or a cache pool including one or more virtual network shared disks.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Traversat et al. to include the teaching of Pasupulet et al. in order to arrive at the current invention. The motivation of doing so is to utilize the distributed cluster to perform large I/Os which improves the I/O performance of the node and achieve a higher throughput.

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
With respect to Obvious-type Double Patenting Rejection, Applicant indicated the independent claims could be amended during prosecution therefore it would be premature for Applicants to substantially address the rejection. Therefore the double patenting rejection is presently maintained.
With respect to 35 U.S.C 102 Rejections, Applicant’s argument for the claims are not persuasive. On pages 5-6, Applicant argued:	“The cited passage of Traversat does not disclose that the reinitializing the page table includes "caching, using a processor, the data associated with the first command by storing the attribute in association with the data in the pinned memory space." Indeed, the cited passage of Traversat does not disclose that the "page table" is stored "in association with the data" nor that the "page table" is stored "in the pinned memory space." 
See Karsten Mfg, Corp, v, Cleveland Golf Co.. 242 F.3d at 1383. Accordingly, the rejection of claim 21 under 35 U.S.C. 102(a) is improper. Applicant, therefore, respectfully solicits the Examiner to withdraw the imposed rejection of claim 21 under 35 U.S.C. 102(a) based on Traversat.” 
The Examiner respectfully disagrees. Claim 21 recites, in part: “responsive to receiving the first command from the application for caching the data, caching using the processor, the data associated with the first command by storing the attribute in association with the data in the pinned memory space”. In the recited limitation, it does not specifically claim that “the attribute” is stored “in the pinned memory space” as required by the argument. The limitation claims “caching…the data associated with the first command by storing the attribute in association with the data in the pinned memory area”. The limitation is interpreted as, “caching…the data associated with the first command by storing the attribute in association with the data [that is] in the pinned memory area”. The limitation hasn’t specified where the attribute is going to be stored. If Applicant intended to claim the attribute is to be stored in the pinned memory space where the data is also stored, the claim can be amended to particularly recite “caching, using a processor, the data associated with the first command by storing the attribute, in association with the data, in the pinned memory space”.
As per claims 24, 31, and 38, Applicant’s argument isn’t persuasive. The lowering process as taught by Godard is a “write-back” operation. Therefore, when a cache line is evicted during a write-back operation, the virtual address accompanies (or is associated with) the data of the evicted cache line is also participating in the lowering (i.e. write-back) process.
As per claims 26, 33, and 40, Applicant’s arguments for the claims are not persuasive. Examiner acknowledged that Capps, Jr. et al. do not particularly disclose the method of assigning the priority to the instructions for the caching of data. However, the method of caching of data is already taught by Traversat. Traversat does not particularly disclose a method of prioritizing the instructions of the applications if there are competing processes. Capps, Jr. et al. cure Traversat’s deficiency. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Traversat et al. to include the teaching of Capps, JR. et al. in order to arrive at the current invention. The advantage of doing so is to prioritize the access requests in order to prevent access collision, conflict, or competing processes.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As per Applicant’s arguments for claims 22, 29, and 36, upon further consideration the Examiner also found that Traversat et al. do not provide that the attribute is stored in the pinned memory space. Therefore, in combination of the arguments presented, Traversat et al. fail to teach the limitations in claims 22, 29, and 36 when combining with the limitations in claims 21, 28, and 35.
Claim 23, 30, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh D. Vo whose telephone number is (571)272-0708 and email address is thanhduc.vo@uspto.gov.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on 571-272-4202.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thanh D Vo/           Examiner, Art Unit 2139

/REGINALD G BRAGDON/           Supervisory Patent Examiner, Art Unit 2139